This is an appeal from a money judgment against appellant in an action on contract, instituted by appellee.
Upon proper request the court made a special finding of facts and stated two conclusions of law. The only errors assigned on appeal are that the court erred in each of its conclusions of law.
It is not necessary, for the purpose of this opinion, to describe the pleadings or further detail the procedure followed in the trial court.
In appellant's brief, immediately under the heading "Points and Authorities," is a recitation of the two assigned errors, which is followed by a series of propositions, but no reference is made in any of said propositions *Page 219 
to either of the assigned errors. Furthermore, the propositions in appellant's brief consist of mere abstract statements of law. No attempt is made to apply any of said propositions and statements to the instant case.
We therefore hold that the assigned errors have not been "separately considered" under the heading "Propositions and Authorities" in appellant's brief as is required by Rule 21, Clause 6, of this court and hence no questions are presented for review by this court. See Gray v. McLaughlin (1921),191 Ind. 190, 131 N.E. 518; Brown v. Tracy (1936), 101 Ind. App. 349,199 N.E. 156.
The judgment of the trial court is affirmed.